UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 28, 2007 NORTHEAST COMMUNITY BANCORP, INC. (Exact name of registrant as specified in its charter) United States 0-51852 06-178-6701 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 325 Hamilton Avenue, White Plains, New York 10601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 684-2500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective October 28, 2007, Northeast Community Bancorp, Inc. (the “Company”) amended Article VII of the Company’s Bylaws to authorize the Company’s Board of Directors to provide that some or all of any or all classes or series of the Company’s capital stock may be uncertificated shares.A copy of the Company’s Amended and Restated Bylaws is attached to this Report as Exhibit 3.2 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Number Description 3.2 Amended and Restated Bylaws of Northeast Community Bancorp, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHEAST COMMUNITY BANCORP, INC. (Registrant) Date: October 29, 2007 By: /s/ Kenneth A. Martinek Kenneth A. Martinek President and Chief Executive Officer
